Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180122635 by Lin et al. with US Patent Application Publication 20140034948 by Kuo et al taken with US Patent Application Publication 20170179923 by Shin et al. and CN 104593861, hereafter CN 861.
Claim 1:  Lin discloses a surface modification method of an aluminum nitride ceramic substrate, wherein steps of the surface modification method comprise: 
(A) providing a aluminum nitride substrate (0029), 

(C) forming an aluminum nitride thin film epitaxial layer on the aluminum nitride layer by a metal organic chemical vapor deposition (MOCVD), and (D) continuing the metal organic chemical vapor deposition to form an aluminum nitride thick film epitaxial layer on the aluminum nitride thin film epitaxial layer (0005, 0035)
	Lin discloses AlN substrate for the development of LEDs; however, fails to disclose the substrate is polycrystalline AlN.  However, Kuo, also discloses the development of LEDs and discloses using a polycrystalline AlN substrate (0018) and epitaxial growing AlN thereon via MOCVD.  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to have provided a polycrystalline AlN substrate as such is taught by Kuo as a known and suitable substrate for LED structures.
	Lin with Kuo discloses all that is above; however, fails to disclose the claimed titanium layer.  However, as outlined above, Lin discloses an AlN sputtered layer to improve lattice quality of further deposited AlN (0029) and Shin, also disclosing a sputtered AlN layer to provide further crystalline quality of the AlN layer (0085) discloses providing a stacked layer of Ti and AlN provide excellent crystallinity (0092-0100).  Shin disclose the sputtering deposition of Ti on the substrate followed by sputtering of AlN onto the Ti layer to provide the high crystallinity of the subsequent deposited layers including the AlN layer (0105-113).  Therefore taking the references collectively, it would have been obvious to have provided the layer stack of sputtered Ti followed by sputtered AlN to reap the benefits of securing the high crystallinity of the AlN layer formed thereon.  

	As for the thicknesses of the layers, the examiner notes the prior art discloses thickness abut or are encompassed by the ranges as claimed and therefore make obvious those ranges.   Additionally, the thicknesses of the layers would necessarily be acknowledged as a result effective variable, directly affecting the properties of the LED and therefore taking the level of one of ordinary skill in the art at the time of the invention it would have been obvious to have determined the optimum thickness through routine experimentation.  
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

	Claim 6-7:  CN 861 discloses the MOCVD method include trimethyl aluminum and ammonia and discloses initially at a temperature of 950C and then raising to temperature that is 1250 C, but includes a temperature of 1030-1160C as claimed (comprising language, see increase of temperature) and therefore using these reactants and temperatures would have been obvious to one of ordinary skill in the art for MOCVD deposition.  Additionally, the temperature is a result effective variable, as evidenced by CN 861, which discloses the deposition temperature is a result effective variable directly affecting the speed and cystal structure and taking the level of one of ordinary skill in the art at the time of the invention it would have been obvious to have determined the optimum temperatures through routine experimentation.  
 	Claim 8-9:  As for the thicknesses of the layers, the examiner notes the prior art discloses thickness abut or are encompassed by the ranges as claimed and therefore make obvious those ranges.   Additionally, the thicknesses of the layers would necessarily be acknowledged as a result effective variable, directly affecting the properties of the LED and therefore taking the level of one of ordinary skill in the art at the time of the invention it would 
	Claim 10:  The prior art fails to disclose the epitaxial layers have a monocrystalline AlN with a crystal face of (101); however, this is a result of performing the claimed process steps and a review of the specification does not illustrate that, outside of performing the claimed steps, there are specific process steps or conditions that are required to achieve this results.  Therefore, since the prior art reasonably makes obvious the claimed process, it must necessarily result in the claimed results unless the applicant is using different process steps, parameters or reactants that are not disclosed or claimed as required.  

Claim 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180122635 by Lin et al. with US Patent Application Publication 20140034948 by Kuo et al taken with US Patent Application Publication 20170179923 by Shin et al. and US Patent 7915626 by Allerman.
Lin with Kuo and Shin are applied here as applied above.  	Lin discloses MOCVD epitaxial growth of AlN on the sputtered AlN and discloses using low and high temperature alternation (0002, 0032); however, fails to disclose forming a thin layer of less than 1 micron and then increasing the temperature and forming a thick epitaxy layer.  However, Allerman discloses an MOCVD method for improving the quality of the AlN crystals and providing a greater thickness without cracking including using a low temperature to deposit a thin layer (abstract, column 3-4) that is less than 1 micron (400 nm) and increasing the temperature to deposit a thick AlN layer of 1.5 micrometers (see Column 6, lines 25-60).  Therefore, taking the 
	As for the thicknesses of the layers, the examiner notes the prior art discloses thickness abut or are encompassed by the ranges as claimed and therefore make obvious those ranges.   Additionally, the thicknesses of the layers would necessarily be acknowledged as a result effective variable, directly affecting the properties of the LED and therefore taking the level of one of ordinary skill in the art at the time of the invention it would have been obvious to have determined the optimum thickness through routine experimentation.  
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Claim 2 and 4:  Shin makes obvious these claims for the reasons set forth above.
	Claim 6-7:  Allerman discloses the MOCVD method include trimethyl aluminum and ammonia and discloses initially at a temperature of 970C and then raising to temperature that is 1070 C (Column 6, line 30-35, line 55-60) and therefore using these reactants and temperatures would have been obvious to one of ordinary skill in the art for MOCVD deposition.  Additionally, the temperature is a result effective variable, as evidenced by 
 	Claim 8-9:  As for the thicknesses of the layers, the examiner notes the prior art discloses thickness abut or are encompassed by the ranges as claimed and therefore make obvious those ranges (see Allerman at column 5, lines 22-25, column 6, lines 37-38).   Additionally, the thicknesses of the layers would necessarily be acknowledged as a result effective variable, directly affecting the properties of the AlN and therefore taking the level of one of ordinary skill in the art at the time of the invention it would have been obvious to have determined the optimum thickness through routine experimentation.  
	Claim 10:  The prior art fails to disclose the epitaxial layers have a monocrystalline AlN with a crystal face of (101); however, this is a result of performing the claimed process steps and a review of the specification does not illustrate that, outside of performing the claimed steps, there are specific process steps or conditions that are required to achieve this results.  Therefore, since the prior art reasonably makes obvious the claimed process, it must necessarily result in the claimed results unless the applicant is using different process steps, parameters or reactants that are not disclosed or claimed as required.  

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. with Kuo et al taken with Shin et al. and CN 861 and further with US Patent 6503636 by Le Masson et al.
2 atmosphere and Ti sputtering with a Ti target in pure Ar (Column 5, lines 50-65).  Therefore, since Shin discloses sputtering but fails to provide guidance as to sputtering, it would have been obvious to have modified the prior art to use the targets and atmospheres as taught by Le Masson as such is a known method for sputtering depositing Ti and AlN on a substrate.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. with Kuo et al taken with Shin et al. and Allerman and further with US Patent 6503636 by Le Masson et al.
Lin et al. with Kuo et al taken with Shin et al. and Allerman discloses all that is taught above and discloses sputtering Ti and AlN layers; however fails to explicitly disclose the target and gas in the chamber.  However, Le Masson discloses a method for forming a stack of layers, 2 atmosphere and Ti sputtering with a Ti target in pure Ar (Column 5, lines 50-65).  Therefore, since Shin discloses sputtering but fails to provide guidance as to sputtering, it would have been obvious to have modified the prior art to use the targets and atmospheres as taught by Le Masson as such is a known method for sputtering depositing Ti and AlN on a substrate.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718